Judgment unanimously affirmed without costs. Memorandum: Plaintiffs failed to object to the verdict as inconsistent before the jury was discharged, when Supreme Court could have taken corrective action. "Because the issue was not raised until long after any steps could have been taken by the trial court to cure the inconsistency, it cannot serve as a predicate for a reversal” (Barry v Manglass, 55 NY2d 803, 806, rearg denied 55 NY2d 1039; see, Stangl v Compass Transp., 221 AD2d 909; Gross v Fontano, 206 AD2d 505). To the extent that plaintiffs’ posttrial motion may be construed as alleging that the verdict is against the weight of the evidence (see, CPLR 4404 [a]), the motion was properly denied. We further conclude that the court did not abuse its discretion in permitting defendants’ medical expert to testify at trial (see, Peck v Tired Iron Transp., 209 AD2d 979; Marra v Hensonville Frozen Food Lockers, 189 AD2d 1004, 1005-1006). (Appeal from Judgment of Supreme Court, Erie County, Sedita, Jr., J.—Damages.) Present—Pine, J. P., Lawton, Doerr, Boehm and Fallon, JJ.